Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report July 28, 2008 (Date of Earliest Event Reported) USAA Acceptance, LLC (Depositor) USAA Auto Owner Trust 2008-3 (Issuing Entity) Delaware (State or Other Jurisdiction of Incorporation) 333-131356 71-0898378 333-131356-08 26-6446324 (Commission File Numbers) (Registrants I.R.S. Employer Identification Nos.) 9830 Colonnade Blvd., Suite 600 San Antonio, Texas (Address of Principal Executive Offices) (Zip Code) (210) 498-0922 (Registrants Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. The Registrant and Co-Registrant are filing the exhibits listed in Item 9.01(d) below in connection with the public issuance of the Class A-2 3.58% Auto Loan Asset Backed Notes, Class A-3 4.28% Auto Loan Asset Backed Notes and Class A-4 4.71% Auto Loan Asset Backed Notes (the Offered Notes) by USAA Auto Owner Trust 2008-3 described in the Final Prospectus Supplement dated July 15, 2008. USAA Auto Owner Trust 2008-3 also issued the Class A-1 2.88363% Auto Loan Asset Backed Notes and the Class B 7.14% Auto Loan Asset Backed Notes which were sold to an affiliate of the Registrant. Item 9.01. Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Exhibit No. Document Description Underwriting Agreement, dated as of July 15, 2008, among USAA Acceptance, LLC (USAA LLC), USAA Federal Savings Bank (USAA FSB) and Barclays Capital Inc. and J.P. Morgan Securities Inc., as Representatives of the several Underwriters. Indenture, dated as of July 23, 2008, between USAA Auto Owner Trust 2008-3 (the Issuing Entity) and The Bank of New York Mellon, as indenture trustee (the Indenture Trustee). Purchase Agreement, dated as of July 23, 2008, between USAA LLC and USAA FSB. Sale and Servicing Agreement, dated as of July 23, 2008, among the Issuing Entity, USAA LLC, USAA FSB and the Indenture Trustee. Administration Agreement, dated as of July 23, 2008, among the Issuing Entity, USAA FSB, as administrator and the Indenture Trustee. Amended and Restated Trust Agreement, dated as of July 23, 2008, between USAA LLC and Wells Fargo Delaware Trust Company, as the Owner Trustee. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. July 28, 2008 USAA AUTO OWNER TRUST 2008-3 By: USAA Federal Savings Bank, as Servicer By: /s/ Michael Broker Name: Michael Broker Title: Vice President 3
